930 F.2d 919
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ricky Gordon YACKS, Plaintiff-Appellant,v.Dennis DYKE, Jan Trombley, Joseph McAlary, Defendants-Appellees.
No. 90-2175.
United States Court of Appeals, Sixth Circuit.
April 11, 1991.

Before MERRITT, Chief Judge, and RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Ricky Gordon Yacks appeals the district court's judgment granting summary judgment for the defendants in this 42 U.S.C. Sec. 1983 prisoner civil rights case.


3
Yacks claimed that he was transferred from a minimum to a medium security prison without due process.  He also claimed that he was discriminated against because he is serving a life sentence, and that Emergency Rules C and D and Newly Revised PD-BCF-34.01 were applied to him in an illegal and discriminatory fashion.  The defendants are a Michigan Department of Corrections official, and two Assistant Deputy Wardens at the prison where he is currently confined.  Construing the complaint liberally, he appears to have requested damages and injunctive relief.


4
The district court granted summary judgment for the defendants, deciding that Yacks had not established a constitutional violation.    See Hewitt v. Helms, 459 U.S. 460, 468-69 (1983).  On appeal, Yacks argues that the district court failed to consider his claim that the defendants unconstitutionally applied a legislative statute contrary to ex post facto law and whether he was entitled to a formal hearing under Michigan administrative rules.


5
Upon consideration, we affirm the district court's judgment for the reasons stated in its opinion dated September 20, 1990.


6
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.